MEMORANDUM DECISION

PER CURIAM.
Movant appeals from the judgment of the Circuit Court of Jefferson County dismissing his Rule 24.035 motion for post-conviction relief as untimely. He acknowledges his motion was filed out of time, but he challenges the constitutionality of the Rule 24.035 time requirements.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). The Missouri Supreme Court has held the time limits in Rule 24.035 are constitutional and mandatory. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied sub nom. Walker v. Missouri, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989). An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).